Citation Nr: 0519757	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  00-07 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 1966 to July 
1968, with the exception of lost time from June 29 to 
December 12, 1967.  The file reveals a prior period of 
service being in July 1965 and characterized as being active 
duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The appellant appeared and testified at a 
hearing held at the RO before the undersigned in June 2003.  
A transcript of that hearing is of record.  

This case was last before the Board in December 2003, when it 
was remanded for further development which has now been 
completed.  

In May 2003, the appellant submitted a claim seeking an 
increased rating for his service-connected post-traumatic 
stress disorder (PTSD).  This matter has not been adjudicated 
by the RO and is referred back to the RO for appropriate 
further action.  


FINDINGS OF FACT

1.  Hepatitis C was initially diagnosed many years after 
service.  

2.  The appellant's current hepatitis C is not etiologically 
related to service or to any event in service, nor is it 
etiologically related to a service-connected disability.  


CONCLUSION OF LAW

Entitlement to service connection for hepatitis C is not 
established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by VA dated October 29, 2001, March 29 and 
September 21, 2004.  In these letters, VA specifically 
informed the appellant of the current status of his claim and 
of the evidence already of record in support of the claim, 
and of what the evidence must show in order to support the 
claim.  The appellant was also asked to inform the RO of any 
additional evidence or information which he though would 
support his claims, so that the RO could attempt to obtain 
this additional evidence for him.  Moreover, the veteran was 
also specifically directed to submit any pertinent evidence 
or information in his possession.  Therefore, to this extent, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the appellant has been accorded a very 
comprehensive VA examination in connection with the current 
claim, and both VA and private medical records have also been 
obtained and reviewed.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claims, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in June 1999, before the enactment of 
the VCAA in November 2000.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
in April 2005 after the final VCAA letters were issued in 
March and September 2004 without response from the appellant 
or his representative.  There is no indication or reason to 
believe that that the ultimate decision of the RO on the 
merits of these claims would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In the present case the appellant served on active duty from 
August 1966 to July 1968, with the exception of the period 
from June 29 to December 12, 1967, when he was absent without 
leave.  For a time, he served on a Destroyer stationed in the 
Gulf of Tonkin.  The service medical records are negative for 
any indication of hepatitis C, although the appellant had 
acute hepatitis in service.  

Service connection has currently been established for a 
paranoid schizophrenic reaction (now classified as a drug-
induced psychosis), rated 30 percent disabling; and for PTSD, 
rated 50 percent disabling.  

A VA PTSD examination of the appellant in March 1992 found no 
evidence of PTSD at that time, although the appellant's long-
established history of polydrug and alcohol abuse was noted.  
There was also no evidence of hepatitis C found on a VA 
general medical examination of the appellant at that time.  

Private medical records submitted by the appellant indicate 
that hepatitis C was initially diagnosed via a liver biopsy 
in September 1997.  Continuing treatments for hepatitis C are 
documented from that time up to the present.  

In May 1998, the Board denied service connection for drug and 
alcohol abuse.  

In June 2003, the appellant testified before the undersigned 
at a hearing held at the Portland VARO and explained his 
contentions.  

In October 2004, the appellant was accorded a comprehensive 
VA examination by a VA physician with appropriate expertise.  
This individual also reviewed the extensive historical 
material contained in the claims file.  It was noted that the 
appellant had used methamphetamine and other intravenous (IV) 
drugs while absent without leave from his military duties 
from June 29 to December 12, 1967, at which time he was 
hospitalized with jaundice and acute hepatitis most 
consistent with hepatitis B.  His long history (20-30 years 
ending in 1991) of polysubstance abuse, including alcohol, 
methamphetamine, IV cocaine, LSD, and intranasal cocaine, was 
also noted by this examiner.  The appellant denied having any 
transfusions in the past, but it was noted that he had back 
surgery in about 1994 which may have involved a transfusion.  
Then, he was diagnosed with hepatitis C in 1997.  He had a 
relapse in 1999 following treatment with interferon and 
ribavirin.  

The VA examiner in October 2004 concluded that the appellant 
currently had mild hepatitis C.  He also concluded that there 
was a low probability that vaccinations in service using a 
jet injector syringe caused the appellant's hepatitis C, 
based upon a complete lack of clinical studies showing an 
increased rate of hepatitis C in veterans vaccinated by this 
method.  The VA examiner also reported that it was not 
possible that the acute hepatitis B in service caused the 
appellant's current hepatitis C because these are two 
different clinical entities.  The VA examiner also was of the 
opinion that, based upon an evaluation of the risk factors, 
there was less than a 50 percent probability that hepatitis C 
was present in service, but simply escaped detection until 
1997.  There was also less than a 50 percent probability that 
the appellant could have contracted hepatitis C from exposure 
in service to blood and bodily fluids by handling injured and 
dead bodies, since there was no evidence of broken skin on 
the appellant during these times.  Regarding the question of 
whether a small tatoo on his right hand could have caused the 
appellant's hepatitis C, the VA medical expert reported that 
epidemiological studies have indicated that there is a fairly 
low risk of contracting hepatitis C in this manner, and there 
has been some question as to whether tattoos even constitute 
a risk factor at all for hepatitis C.  Based upon the 
appellant's accounts of contracting gonorrhea twice from 
prostitutes in Vietnam, the VA examiner stated that there was 
only a very slight possibility that hepatitis C was 
transmitted to the appellant in this manner.  Alcoholism was 
also a possible risk factor for hepatitis C, but very low 
compared to IV drug use.  

The VA examiner reported that the highest rates of 
transmission of hepatitis C by several orders of magnitude 
occurred where the skin surface was broken and material from 
outside the body was injected into the body, bypassing the 
body's natural defense mechanisms inherent in the skin, such 
as in IV drug use.  In his opinion, only this manner of 
transmission of those alleged by the appellant had a greater 
than 50 percent probability.  Since the appellant used IV 
drugs for 20 or more years after service, it was much more 
likely that he acquired hepatitis C from post-service IV drug 
use than from such conduct during his active service.  (The 
Board also notes that much of the appellant's IV drug use in 
service occurred while he was absent without leave; 
disability incurred during this period would not warrant a 
grant of service connection.)  There was, in the VA 
examiner's opinion, less than a 50 percent chance that 
hepatitis C had its onset during active service.  The VA 
medical expert also stated that clearly the appellant's 
postservice IV drug use, primarily methamphetamine and other 
street drugs, was not prescribed by medical providers as 
treatment for his service-connected conditions, and it was 
his opinion that there was less than a 50 percent probability 
that the appellant's postservice IV drug use could be viewed 
as a legitimate treatment for his psychological conditions.  

A preponderance of the evidence indicates that the 
appellant's hepatitis C was not present in service or for 
many years afterward, and that it was acquired as a direct 
result of the appellant's illegal use of IV drugs after 
service.  Service connection on a direct basis for the 
appellant's drug abuse has already been denied by the Board.  
As for the appellant's self-serving contentions that his drug 
use represented self-medication for his PTSD, and therefore 
is a direct result of that service-connected disability, the 
VA medical expert opined in his October 2004 medical opinion 
that there was less than 50 percent probability that the 
appellant's IV drug use represented a legitimate attempt to 
treat his PTSD.  In this connection, the Board notes that the 
appellant's IV drug use was long established at the time of 
the VA examination in March 1992, when no evidence of PTSD 
was found.  It would seem, therefore, that the appellant's IV 
drug use preceded his service-connected PTSD by many years.  
A Licensed Professional Counselor holding a non-medical M.S. 
degree who was the appellant's therapist in the early 1990's 
has stated that, in his opinion, the appellant's alcohol and 
drug use was precipitated by his wartime experiences.  
However, the Board has already denied service connection for 
drug abuse on a direct basis; the medical expertise of this 
individual is not clear; his opinion does not mention or 
account for the negative findings on the VA PTSD examination 
in March 1992, and it is contradicted by the better-informed 
VA medical expert's opinion in October 2004.  

Based upon a review of the entire evidentiary record in this 
case, the Board finds that a preponderance of the evidence is 
unfavorable to the claim seeking service connection for 
hepatitis C.  Accordingly, this appeal will be denied.  

ORDER

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	Nancy R. Robin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


